        Case 3:19-cv-00620-AWT Document 4 Filed 04/25/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT



JOHN DOE,                                         CIVIL ACTION NO.:

                            Plaintiff,

        vs.

YALE UNIVERSITY, MARVIN
CHUN, JOHN MAYES, JORDAN
PILANT, MARlA PINANGO, MARK
SOLOMON, JORDON WHITE,
ANGELA GLEASON,                                   April25, 2019

                            Defendants.




                                          MOTION
Upon the Verified Complaint, and the Memorandum of Law in support of
Plaintiffs Motion for a Temporary Restraining Order and a Preliminary
Injunction, and the exhibits thereto, Plaintiff hereby moves
this Honorable Court on a date and time to be determined at Richard C. Lee
U.S. Courthouse, 141 Church Street, New Haven, Connecticut 06510, for a
Temporary Restraining Order and a Preliminary Injunction and specifically
that:
        1. Defendant Yale University be immediately enjoined from enforcing
              the March 26, 2019 suspension of Plaintiff John Doe from Yale
              University;
        2. To permit Plaintiff John Doe to participate fully in all University

                                            -1-
                                                          Motion TRO and Preliminary Injunction
     Case 3:19-cv-00620-AWT Document 4 Filed 04/25/19 Page 2 of 7



         activities;
      3. Defendant Yale University should accommodate John Does few
         remaining requirements to graduate from Yale university on May, 22,
         2019, all of which can be completed either though e-mail
         communication of final assignments with his professors or for
         assignments which must be presented in person, to make sure he is
         protected from harassment that would be unlikely after the time Jane
         Roe has left campus with underclassmen that must vacate the Yale
         University housing facilities by noon on May 9, 2019.
      4. Plaintiff's Counsel has contacted Patrick Noonan, Esq., Counsel for
         Yale University, on April24, 2019 to stipulate to a proposed hearing
         date for the Temporary Restraining Order. The parties prefer an
         afternoon hearing time on Thursday, May 3, 2019 if such time is
         available and convenient for the Court.


Dated at New Haven, Connecticut this 25 1h day of April, 2019.




                                            THE PLAINTIFF
                                            Is/ Jonathan J. Einhorn
                                            JONATHAN J. EINHORN
                                            129 WHITNEY A VENUE
                                            NEW HAYEN, CONNECTICUT
                                            06510
                                            FEDERAL BAR ct 00163
                                            einhomlawoffice@gmail.com
                                            203-777-3777

                                            Is/ Jorge I. Hernandez
                                            JORGE I. HERNANDEZ, Esq.
                                            823 ANCHORAGE PLACE
                                      -2-
                                                       Motion TRO and Preliminary Injunction
         Case 3:19-cv-00620-AWT Document 4 Filed 04/25/19 Page 3 of 7




                                                                 CHULA VISTA, CA 91914
                                                                 (pro hac vice admission pending)
                                                                 Jorge@JIHLAW.com
                                                                 619-475-6677

C:\DOCS\JIHLA W\Clients\l9S\19-17\19-17-0001\P-Pleadings\l90425 TRO PI Motion Rev l.doc




                                                           -3-
                                                                                Motion TRO and Preliminary Injunction
        Case 3:19-cv-00620-AWT Document 4 Filed 04/25/19 Page 4 of 7




                  UNITED STATES DISTRICT COURT

                     DISTRICT OF CONNECTICUT



JOHN DOE,                                   CIVIL ACTION NO.:

Plaintiff,

       vs.

YALE UNIVERSITY, MARVIN
CHUN, JOHN MAYES, JORDAN
PILANT, MARIA PINANGO, MARl(
SOLOMON, JORDON WHITE,
ANGELA GLEASON,

Defendants.




 ORDER TO APPEAR AT AN ORDER TO SHOW CAUSE HEARING
        (TEMPORARY RESTRAINING ORDER/PRELIMINARY
                               INJUNCTION)


       Plaintiff's Application for Temporary Restraining Order/Preliminary
Injunction, having been presented to the Court, it is hereby ORDERED: that
the Defendant show cause at a hearing be held at _ _ _ _ __
Connecticut, at ___ am/pm on May 2, 2019, (as previously stipulated by
counsel for Plaintiff and Defendant Yale University, preferably after 2:00p.m.)
[or on May __ , 2019, at the convenience of the Court] and then and there
show cause why the Plaintiff's Application for a Temporary Restraining Order/
Preliminary Injunction ought not be granted as requested by Plaintiff.

                                      -I-
                                                             ORDER OSC Apperarance
           Case 3:19-cv-00620-AWT Document 4 Filed 04/25/19 Page 5 of 7




         Notice of hearing to be served upon the defendant by some proper
officer or indifferent person on or before April                                , 2019, and that due
return be made to this Court on or before May                                  , 2019.


                                                               Dated this _ _ Day of April, 2019
                                                               BY THE COURT


                                                               United State District Judge


C:\DOCSVIHLAW\Ciients\l9S\19-17\l9-17-0001\P-Pieadings\190425 TRO PI OSC Appearance Order .doc




                                                         -2-
                                                                                           ORDER OSC Apperarance
         Case 3:19-cv-00620-AWT Document 4 Filed 04/25/19 Page 6 of 7




                    UNITED STATES DISTRICT COURT

                        DISTRICT OF CONNECTICUT



 JOHN DOE,                                      CIVIL ACTION NO.:

                        Plaintiff,

        vs.

 YALE UNIVERSITY, MARVIN
 CHUN, JOHN MAYES, JORDAN
 PILANT, MARIA PI1\JANGO, MARK
 SOLOMON, JORDON WHITE,
 ANGELA GLEASON,

                        Defendants.




                                       ORDER
Now on this _ _ day of _ _ _ _ _ _ , 2019, upon consideration of
Plaintiffs Motion for A Temporary Restraining Order and subsequent
Preliminary Injunction, filed April25, 2019, IT IS HEREBY ORDERED that:
1. The motion is GRANTED to the extent provided below.
2. As of _ _ _ _ _ _ _ _, the Defendants are immediately enjoined fi·om
enforcing the March 26, 2019 suspension of Plaintiff John Doe from Yale
University.
3. As of _ _ _ _ _ _ _, the Defendants are immediately to allow access to
the Plaintiff John Doe to access the Yale University Campus and all facilities.
Plaintiff John Doe is permitted to participate fully in all University activities.
4. The Comi finds that Plaintiff John Doe has met the required showing
                                          -1-
                                                          ORDER TRO and Preliminary !qjunction
            Case 3:19-cv-00620-AWT Document 4 Filed 04/25/19 Page 7 of 7



necessitating the granting of the injunctive relief south pursuant to Rue 65 of the
Federal Rules of Civil Procedure, in that (i) the probability of irreparable harm to
the Plaintiff is present should the relief not be granted, (ii) there is a likelihood of
success that the Plaintiff will succeed on the merits or in the alternative, there are
demonstrated sufficiently serious questions going to the merits to make them a
fair ground of litigation, (iii) the balance of hardships tips decidedly in the
moving party's favor regardless of the likelihood of success on the merits, and
(iv) the relief issued is in the public interest.
5. The Order remains in effect until any further Order of this Court is issued on
the Motion.




                                                                      BY THE COURT


                                                                      United State District Judge


C:\DOCS\JIHLAW\Clients\19S\19~17\19-l7-000l\P-Pleadings\190425 TRO PI ORDER.doc




                                                          -2-
                                                                                  ORDER TRO and Preliminary Injunction
